Claims 1 to 6, 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants do not have support for the newly added limitations to claim 1, introduced in an effort to “carve out” specific subspecies.  The Examiner accepts the language “with the proviso that each silicon in… Formulae A and D does not have an NR1R2 substituent” since R has the specific definition of being an NR1R2 substituent.  Furthermore the Examiner accepts the language “at least one of R3-9 under Formula D must be H” since R3-9 can specifically include H.  The language considered to be new matter is the limitation regarding one R2is H and R1 is not n-propyl in an amine substituent.  See MPEP 2173.05(i) as it applies to negative limitations.  

Claims 1 to 6, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The language “each silicon… under Formulae B and C does not have an amine substituent in Formula A…” is confusing since Formula A is not part of Formulae B and C.  It is unclear what this limits.

The rejection under 35 USC 101 over Application 16/838,997 has been overcome as ‘997 has been abandoned.

Claims 1 to 6, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 8 of U.S. Patent No. 11,098,069 in view of Hara et al.  The compound B in ‘069 differs from claimed compound D in that it contains only 4 Si atoms while claimed D contains from 5 to 8 Si atoms.  Hara et al. teach similar compounds, as shown in paragraph 24, which are used to prepare silicon containing films.  As can be seen, cyclic siloxanes having from 2 to 10 Si atoms can be used in a comparable and equivalent manner.  From this one having ordinary skill in the art would have found it obvious to use cyclic siloxanes such B in ‘069 but having from 5 to 8 Si atoms rather than 4 to have been obvious, with the expectation of obtaining useful and predictable results in a manner equivalent to cyclic siloxanes having 4 Si atoms.  Furthermore note that compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  Thus one having ordinary skill in the art would have found the difference between a siloxane backbone having 4 Si atoms and a siloxane backbone having 5 Si atoms to have been obvious, with the expectation of obtaining similar properties.
	Compare claims 2 to 7 in ‘069 to instant claims 2 to 6, 12 and 13 as they correspond to one another.  

Claims 1 to 6, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 7 of U.S. Patent No. 10,822,458 in view of Hara et al.  The compound B in ‘069 differs from claimed compound D in that it contains only 4 Si atoms while claimed D contains from 5 to 8 Si atoms.  Hara et al. teach similar compounds, as shown in paragraph 24, which are used to prepare silicon containing films.  As can be seen, cyclic siloxanes having from 2 to 10 Si atoms can be used in a comparable and equivalent manner.  From this one having ordinary skill in the art would have found it obvious to use cyclic siloxanes such B in ‘069 but having from 5 to 8 Si atoms rather than 4 to have been obvious, with the expectation of obtaining useful and predictable results in a manner equivalent to cyclic siloxanes having 4 Si atoms.  Furthermore note that compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  Thus one having ordinary skill in the art would have found the difference between a siloxane backbone having 4 Si atoms and a siloxane backbone having 5 Si atoms to have been obvious, with the expectation of obtaining similar properties.  	
	Compare claims 2 to 8 in ‘458 to instant claims 2 to 6 as they correspond to one another.  For claims 12 and 13 note that storing the cyclic siloxane in a stainless steel with an inert gas containing would have been obvious to the skilled artisan in an effort to ensure storage stability and for convenience for usage.  

The above rejections are maintained from the previous office action.  Applicants state that they believe that the deficiencies in Hara are sufficient to overcome this rejection.  The Examiner does not agree.  First note that the remarks never fully address the Hara reference such that it is unclear what the “deficiencies” in the Hara reference actually are.  Second, there is nothing that establishes how any perceived “deficiencies” in Hara apply to the specific rejection rationale used in this rejections.  Note that Hara is only relied upon as a secondary teaching rendering obvious the number of Si atoms in the cyclic siloxane.  As such these rejections are maintained.

For claim interpretation purposes the Examiner is considering the (indefinite) language in claim 1 as requiring at least one Si atom in Formulae B and C to not have an amine substituent.  The language “in Formula A unless…” is confusing but the absence of an amine group on all of the Si atoms in these formulas is somewhat clear.  Please note that amending this claim to overcome the 112 rejections supra may necessitate a new ground of rejection.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by CAS Registry No RN 90332-56-2 (1984).
	The compound shown in this CAS registry formula meets claimed (B) and (C) when R1-2 is ethyl, R4 is organoamino group as claimed and the remaining R groups are methyl.
	This rejection is maintained from the previous office action. It is not clear to the Examiner how the amended claim excludes this compound.  Note that it does not have an amine group attached to each Si atom in the backbone.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3, 5, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hunks et al.
	Applicants have amended the claims to overcome the anticipation rejection over this reference but they have not amended the claims in such a manner that the claimed cyclic oligosiloxane compounds are outside the breadth of the genus in Hunks et al.
	That is, note that R1 and R2 in column 3 can be any of various groups including hydrogen, alkyls and cycloalkyl as well as dialkylamino.  Thus the formula in Hunks et al. allows for cyclicsiloxanes in which some but not all of the R1 and R2 groups are amino groups.  
	For instance, as was detailed in the previous office action, and not specifically traversed in applicants’ response, Hunks et al. teach that the R1 and R2 groups can be groups other than the dialkyl amino and, since these groups are taught as being in the alternative Hunks et al. indicate that these groups can be used in an equivalent manner.  As such, noting that the general formula in column 3, lines 40 and on, embraces dialkylamino R groups as well as hydrogen and alkyl groups the skilled artisan would have found it obvious to use cyclosiloxanes having two dialkylamino R1 groups and hydrogen or alkyl groups as the remaining R1 and R2 groups such that a combination such as found in claim 3 would have been obvious, resulting in compounds within the breadth of claim 6.
	Note that it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances.  The express suggestion to substitute one equivalent for another need not be present to render the substitution obvious such that a combination of dialkylamino and hydrogen or alkyl groups would have been obvious to the ordinary artisan with the expectation of obtaining useful and predictable results.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.


Mgm
8/13/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765